Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 6/23/2020.
Claims 10-18 are examined and rejected. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);  In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent 10,728,286. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application and dependent claims of above mentioned Patent(s). 
This is a non-provisional double patenting rejection. The assignee of the application and the patent is the same.
The subject matter claimed in the instant application is an obvious variant of the copending application.  The primary differences are that:
The subject matter claimed in the instant application is an obvious variant of the above mentioned Patent(s).  Thus, the claims of the instant application are anticipated by narrower or identical limitations of the above mentioned Patent(s) or rendered obvious by including features not explicitly recited that are so commonly performed as to be presumed inherent.  Any limitations of the claims of the Instant Application not explicitly disclosed in the above mentioned Patent(s) would be obvious in view of the cited prior art of record.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is 
This is non-statutory type double patenting rejection since the conflicting claims have been patented.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2013/0063761 to Uchibori et al. (hereinafter known as “Uchibori”) and U.S. Patent 9,071,614 to Suzuki et al. (hereinafter known as “Suzuki”). 

As per claim 10 Uchibori teaches, an information processing apparatus, comprising: 
a storage unit that is able to store information about one or more security policies including one or more setting values of one or more setting items of the information processing apparatus (Uchibori teaches Fig 4 element 509 – setting value management and element 510 access rights management – para 87 and 98, device 10 with operation panel, information storing unit element 501, control unit, setting value unit, access management unit, communication control unit. Storage unit 504 teaches storing of setting value and setting value managing unit element 509. Access management unit 510 is interpreted as security policy of setting value), and information indicating whether each of the one or more security polices is enabled (Uchibori Fig 5 and 6 – para 105-106 teaches user authentication system, where each user is authenticated. Para 108 and 110-112 teaches authenticated user setting of preference information such as identification data of multiple setting values associated with security policy. Para 112 – 113 teaches – setting value of 2010/07/xx is version 5 of access policy. Fig 11 and 16 where the latest policies are updated. Examiner interprets that Figs 5, 6 and 11, 16 teaches A - user authentication, B- user authentication with setting of preferred settings, C - preferred settings of authenticated user to update access policies or setting values of the preference content information, where A, B and C are equivalent to claimed limitation of setting items, values for security policies. Examiner further interprets that security policy as similar to access policy); 
a generation unit configured to generate, when the information processing apparatus is activated, restriction information for restricting modification of the one or more setting values of the one or more setting items of the enabled security policy, based on the information indicating whether each of the one or more security policies is enabled (Uchibori teaches Fig 6  – elements  612 and 614 – para 113 – 115 where setting values of the image apparatus are updated based on respective content information and downloading confirmation for update confirmation based on content permission information. Para 277 – 278 teaches update based on security policy); and 
wherein at least one of the generation unit and the control unit is implemented by one or more processors and one or more memories (Uchibori teaches Fig 1 – elements 10 and 40 para 68 teaches where storing unit stores and para 78 – 79 teaches storage unit with different types of memory such as ROM, RAM, HD).
Uchibori does not teach Suzuki teaches, 
a control unit configured to prohibit modification of the one or more setting values, based on the restriction information generated by the generation unit (Suzuki teaches Fig 1 teaches policy server and client device, Fig 2 and 3 teaches update of policies and settings – col 6 lines 35 – 65 where management of device architecture includes management server element 10, policy server 10 and client device 20 – where update to policies on client device is based on management policy server via network, with update of ‘rule’ based on user role. Examiner interprets update of policy as configuration of setting value from second storage unit (management server)). 
Uchibori teaches image apparatus with multiple units such as control, storage, management, value, and communication unit(s). Uchibori does not teach however Suzuki teaches restrictive unit to modify setting value based on second storage unit (Fig 1). Uchibori – Suzuki are analogous art because they are from device management / 

As per claim 11 combination of Uchibori – Suzuki teaches, the information processing apparatus according to claim 10, wherein the storage unit is a non-volatile memory (Uchiburi Fig 2 element 111 and Fig 3 element 404 para 431 – 433 teaches memory).
As per claim 12 combination of Uchibori – Suzuki teaches, the information processing apparatus according to claim 10, further comprising a storage control unit (Uchiburi Fig 4 element 504 information storing unit) configured to cause a volatile memory to store the restriction information generated by the generation unit (Uchiburi Fig 4 element 501 and 510 teaches storing of updated access right information).
As per claim 13 combination of Uchibori – Suzuki teaches, the information processing apparatus according to claim 10, wherein the control unit causes a display unit to display a warning screen indicating that modification of the one or more setting values is disabled (Uchiburi teaches para 431 – 433 teaches where update control unit notifies a request of updating the information for image apparatus, however the request is denied upon verification of user credential(s) and notice of error is displayed on operation screen / panel). 
As per claim 14 combination of Uchibori – Suzuki teaches, the information processing apparatus according to claim 10, further comprising an acceptance unit configured to accept modification of the one or more setting values, wherein the control unit controls the acceptance unit not to accept modification of the one or more setting values.
As per claim 15 combination of Uchibori – Suzuki teaches, the information processing apparatus according to claim 12, further comprising: an obtaining unit configured to obtain modification of the information of the one or more security policies (Uchiburi teaches Fig 23 element 501 and 40); and an update unit configured to update the restriction information stored in the volatile memory in accordance with the modification obtained by the obtaining unit (Uchiburi – para 431 - 438 teaches where update request to setting values is based upon verification of user credentials).  
As per claim 16 combination of Uchibori – Suzuki teaches, the information processing apparatus according to claim 10, wherein the information processing apparatus is an image forming apparatus having an image forming function (Uchibori teaches Fig 1 – element 10 para 65 where element 10 is image processing apparatus). 
Claim 17, 
Claim 8 is rejected in accordance with claim 1.

Claim 18, 
Claim 9 is rejected in accordance with claim 1.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feisher et al US Patent 8,316,237 teaches first and second party with direct key exchange for secure data exchange with PKI public key pairing. 
Hoffberg et al US Patent 7,813,822 teaches secure user interface to generate secure metadata to process data in secure manner. 
Suzuki et al US Patent 9,071,614 teaches security in plurality of device with policies applied to each device with merge rule and security function. 
Uchibori et al US Publication 2013/0063761 teaches storing unit for image device with predetermined criterion and control for updated setting information. 
Hoffberg et al US Publication 2010/0317420 teaches resolution of utility functions between participants based on local information at the recipient for relevance and reliability. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/VIRAL S LAKHIA/Examiner, Art Unit 2431